Citation Nr: 1401360	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as amblyopia. 


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing in October 2009 before the undersigned.  A copy of the transcript has been associated with the claims file.

In December 2009 the Board reopened the Veteran's claim for service connection and remanded this case to the RO via the Appeals Management Center (AMC) for further development.  It was remanded again in May 2011.  The Board denied the claim in a May 2012 decision.  

The Veteran appealed the May 2012 Board decision to the U. S. Court of Appeals for Veterans Claims (Court), and the Court granted the parties' May 2013 Joint Motion for Remand. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This case is remanded to ensure compliance with the May 2013 Joint Motion for Remand.  


Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the May 2011 examination so an addendum opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

c) After reviewing the record, and identifying all appropriate diagnoses, the examiner MUST provide medical findings or opinions responsive to EACH of the following:

i) Determine whether it can be concluded as medically undebatable that the Veteran's left eye disorder preexisted his entry into active military service.  

ii) If it is found as medically undebatable that his left eye disorder did clearly preexist service, determine whether it can also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease. 

iii) If a left eye disorder is not found to have preexisted service, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left eye disorder began during active service, or is related to any incident of service. 

iv) Determine whether amblyopia is a congenital or developmental defect OR a congenital or developmental disease.  If it is determined that it is a congenital or development defect that preexisted service, determine whether there was additional superimposed pathology in service.

d) The examiner MUST specifically address the notation of strabismus on the Veteran's June 1959 enlistment examination and a May 1960 service treatment record showing a diagnosis of amblyopia due to trauma.  

e) The examiner must provide a COMPLETE EXPLANATION FOR EACH of his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO MUST review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any report does not include adequate responses and explanations for the specific opinions requested, it MUST be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



